6worn toWHOHSKRQLFDOO\
                   RQLFDOOOO\ VXEVFULEHGWRDQGreturned
                               V EVFULEHGWR
                               VX
HOHFWURQLFDOO\
HOHFWURQQLF
         LFDO
           DOO\
              O\ before
                  before
                   efore mem this
                               tthhis
                                  hi date.
                                      date
                                        t.
                                                Sept 30, 2020
_________________________                      _________

MATTHEWEW M
      HE
      HEW
       EW  M. SCOBL
                 COBLEE                        Date
U.S. Magistrate Judge
